Citation Nr: 0610745	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel







INTRODUCTION

The appellant is a veteran who had active service from 
February 1976 to January 1978.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Oakland Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2005, VA received a lay statement (by D.J.D.) 
submitted by the veteran that contained evidence pertinent to 
the issue on appeal.  There is no waiver of RO initial 
consideration of this evidence, and generally before 
considering the additional evidence the Board would be 
required to remand the matter to the RO for RO initial 
consideration of the additional evidence.  Because the 
veteran is not prejudiced by the decision below, and because 
it is more expedient, the RO has decided to consider this 
evidence in the first instance. .

The matter of entitlement to service connection for a 
psychiatric disorder based on de novo review is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The veteran will be notified if any 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2002 letter decision found no new and 
material evidence had been received, and declined to reopen a 
claim seeking service connection for a psychiatric disorder, 
which was previously denied essentially based on findings 
that there was no competent evidence the veteran had such 
disability, and no competent evidence such disability might 
be related to service. 

2.  Evidence received since the March 2002 rating 
determination suggests that the veteran has an acquired 
psychiatric disorder (and that it might be related to his 
service); relates to an unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disorder; and raises a reasonable possibility of 
substantiating the claim.
CONCLUSION OF LAW

Evidence received since the March 2002 decision letter is new 
and material, and the veteran's claim of service connection 
for a psychiatric disorder may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a)(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the decision below represents a grant of that portion 
of the claim that is being addressed, there is no need to 
belabor the impact of the VCAA on this matter.  Further 
notice and assistance requirements relating to the matter 
being remanded will be addressed in the remand.


Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
September 2003), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background

An October 1994 rating decision denied service connection for 
" mental illness", finding that a neurosis or psychosis was 
not manifested in service, that the veteran had identified 
the earliest postservice treatment for psychiatric disability 
as occurring in 1990 (12 years postservice), and that the 
veteran had not cooperated sufficiently with efforts to 
obtain postservice private treatment records (which 
presumably would show current disability and a nexus to 
service).  The veteran did not appeal the October 1994 rating 
decision, and it became final.  

In October 2001, the veteran again filed a claim seeking 
service connection for a psychiatric disorder.  In December 
of that year he was sent a letter which, in pertinent part, 
advised him that since the claim was previously denied, he 
needed to submit new and material evidence to reopen the 
claim.  He was also advised what would constitute new and 
material evidence.  He did not respond, and in an unappealed 
letter/decision in March 2002, the RO denied the veteran's 
application to reopen the claim.  

The veteran subsequently filed an application to reopen the 
claim of service connection for an a psychiatric disorder.  
In a rating decision in March 2004, the RO again denied the 
veteran's petition to reopen the claim, and the present 
appeal ensued.

The medical evidence of record at the time of the October 
1994 and March 2002 decisions consisted solely of the 
veteran's service medical records.  A December 1977 mental 
status evaluation in conjunction with the veteran's 
administrative separation from service revealed no 
significant mental illness.  A December 1977 report of 
physical examination for separation mentioned no findings 
related to a mental disorder.  

Evidence received since the March 2002 decision/letter 
includes the veteran's service personnel records.  These 
records reflect that he was discharged from the Army for 
failure to meet acceptable standards for continued military 
service.  A record dated in December 1997 from the veteran's 
commanding officer reveals that the particular reason the 
veteran was being separated was for his "inability to adjust 
socially and emotionally to the military."  The personnel 
records reflect that he received counselling on six 
occasions, twice for indebtedness, once for budgeting 
matters, and three times for duty performance.

Private medical records dated beginning in 1996 reflect 
diagnoses of psychiatric disorders, including depression and 
a stress disorder.  The private records contain little or no 
medical history (and do not address the etiology of the 
veteran's psychiatric disability).

In a statement received in April 2005, D.J.D., the veteran's 
former spouse, stated that she had been with the veteran 
during most of his time in the Army.  She essentially 
indicated that, due to certain incidents during service, the 
veteran's personality began to change and he became mean and 
heartless.  She indicated that the veteran was always in some 
kind of trouble at work and did not care about his situation.

Analysis

38 C.F.R. § 3.156(c) provides that where new and material 
evidence consists of supplemental service department records, 
received after a decision has become final, the former 
decision will be reconsidered.  Here, although the service 
personnel records received since the March 2002 
letter/decision were constructively of record at the time of 
the 1994 and 2002 RO decisions, by themselves they are not 
new and material evidence.  While they hint at possible 
emotional/mental problems the veteran may have had in 
service, they do not address whether there is current 
psychiatric disability or possible nexus of such disability 
to service, and thus do not raise a reasonable possibility of 
substantiating the claim.  However, additional records 
received since March 2002 also include private medical 
records showing postservice diagnoses of acquired psychiatric 
disability and a lay statement that at least suggests that 
the diagnosed psychiatric disabilities may be related to 
service.  Inasmuch as the cumulative additional evidence 
pertains to the unestablished facts necessary to substantiate 
the claim, i.e., whether the veteran has a diagnosis of an 
acquired psychiatric disability and whether such disability 
might be related to service, it raises a reasonable 
possibility of substantiating the claim, is both new and 
material, and requires that the cliam be reopened.   


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a psychiatric disorder is granted.


REMAND

At the outset, it is noteworthy that the veteran has not 
received any notice regarding ratings of psychiatric 
disabilities or effective dates of awards (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar.3, 2006)).  As the claim is being remanded 
anyway, the RO will have the opportunity to correct this 
deficiency.  The reopening of the claim triggers VA's duty to 
assist him by arranging for medical examination/opinion.  See 
38 C.F.R. § 3.159(c).  As the record now includes medical 
evidence of a psychiatric diagnosis, evidence that the 
veteran had some sort of mental problems in service, and 
evidence hinting that the two may be related, a VA 
psychiatric examination/advisory opinion as to whether the 
veteran actually has an acquired psychiatric disability 
related to his active service is necessary.  Id.  

Finally, in his initial claim for the benefit sought, the 
veteran identified treatment providers who saw him for 
psychiatric complaints at a time more proximate to service.  
While he did not cooperate with official requests to assist 
VA in obtaining reports of such treatment, The remand 
presents another opportunity for him to do so.  He is advised 
that under 38 C.F.R. § 3.158, failure to cooperate with 
attempts to get pertinent evidence may result in the claim 
being considered abandoned.
Accordingly, the case is hereby REMANDED for the following:

1.  In light of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), the RO should 
provide the veteran appropriate notice as 
to the rating of mental disorders and 
effective date of any award.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
mental problems from January 1978 to the 
present.  The RO should obtain all 
available records identified by the 
veteran in his response to this inquiry.  
Records specifically must include 
complete clinical records from the 
providers the veteran listed in his 
initial claim for VA disability benefits 
for psychiatric disability (dated in 
January 2001).  In conjunction with this 
development the veteran should be advised 
of the provisions of 38 C.F.R. § 3.158. 

3.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
evaluation to determine the nature and 
probable etiology of his current 
psychiatric disability.  The examiner 
must review the claims folder in 
conjunction with the examination.  The 
examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disability was manifested in 
service or is related to any 
complaints/problems noted therein.  The 
examiner must explain the rationale for 
all opinions given.

4.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


